                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

 U.S. BANK TRUST, as Trustee for LSF10         )
 Master Participation Trust,                   )
                                               )
                       Plaintiff,              )
                                               ) Docket no. 2:18-cv-189-GZS
 v.                                            )
                                               )
 Joanne T. O’Loughlin & James F.               )
 O’Loughlin III,                               )
                                               )
                       Defendants.             )

                                    PROCEDURAL ORDER

       In preparation for the December 17, 2018 damages hearing on Plaintiff’s pending Motion

for Default Judgment (ECF No. 17), the Court hereby ORDERS that Plaintiff’s Counsel shall

provide courtesy copies of all hearing exhibits to the Clerk’s Office no later than December 12,

2018. Additionally, Plaintiff’s Counsel shall be prepared to present and/or address the following:

  (1) the original note for inspection, along with a copy of the note to be submitted into evidence;
  (2) certified copies of the mortgage and any assignments and endorsements of the mortgage;
  (3) a qualified witness who can certify the business records previously placed on the docket at
       ECF No. 17-1 in accordance with F.R.E. 803(6). To the extent that this witness is not
       employed by Plaintiff, counsel shall provide evidence that the witness and/or witness’
       employer is an agent of Plaintiff;
  (4) whether Plaintiff is pressing the claims asserted in Counts II-VI of the Complaint or intends
       to seek a deficiency judgment; and
  (5) a timeframe for submitting a proposed judgment to the Court following the hearing.

       SO ORDERED.

                                                     /s/ George Z. Singal
                                                     United States District Judge

Dated this 5th day of November, 2018.
